PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,248,848
Issue Date: February 15, 2022
Application No. 17/170,903
Filing or 371(c) Date: 9 Feb 2021
Attorney Docket No. CFPA10139-25120
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed June 28, 2022, requesting issuance of a duplicate Letters Patent for the above-identified patent.

In the supplemental petition filed on July 4, 2022, petitioner requests that the previous petition to receive a duplicate letters patent be dismissed, as the patent has now been received.  

In view of the above, the petition is DISMISSED as moot.

The request for refund will be handled under separate cover.  

Telephone inquiries concerning this decision may be directed to Kimberly Inabinet at (571) 272-4618.




/KIMBERLY A INABINET/Paralegal Specialist, OPET